Citation Nr: 1102262	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-34 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent disabling.  

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  

This appeal arises from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The record shows that in an October 2007 rating decision, the RO 
granted service connection for left ear hearing loss and assigned 
a noncompensable rating.  The Veteran filed a notice of 
disagreement with the rating assigned.  A statement of the case 
was issued to the Veteran in August 2010.  The Veteran did not 
file a substantive appeal.  For that reason the issue is not for 
appellate consideration at this time.  


FINDINGS OF FACT

1.  The Veteran's symptoms of PTSD produce total social and 
occupational impairment due to his symptoms of night terrors, 
hypnopompic/gogic types of hallucinations, panic attacks several 
times per week, difficulty focusing, daytime drowsiness 
associated with his medications, difficulty associating with 
people and maintaining relationships and inability to maintain 
other than marginal employment.  

2.  The Veteran's hearing acuity in the right ear does not meet 
the VA definition of hearing loss.  



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  

2.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  However, as the decision below grants a 100 percent 
rating for PTSD, no further notice or assistance with this claim 
is necessary.  

In June 2006, the Veteran filed his claim for service connection 
for hearing loss.  The RO sent him a letter in July 2006 which 
informed him of the evidence necessary to support his claim, what 
was needed from him, how VA could assist with his claim, and how 
VA determines disability ratings and effective dates.  

His VA records of treatment were obtained.  He was afforded a VA 
audiological evaluation.  He appeared and gave testimony at a 
hearing before the undersigned in November 2010.  

No further notice or assistance to the Veteran with his claim for 
service connection for right ear hearing loss is required.  

I.	Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Schedule for Rating Disabilities provides the following 
criteria for rating PTSD at 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2010).  

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own name 	100 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships 	70 

Service connection for PTSD was granted in a March 2003 rating 
decision and a 30 percent rating was assigned, effective November 
25, 2002.  A July 2006 rating decision granted an increased 
rating to 50 percent, effective March 28, 2006.  In September 
2006, the Veteran again requested an increased rating.  His 
evaluation was increased to 70 percent in a July 2010 rating 
action, effective from his 2006 claim.  

A review of a history of the Veteran's treatment for his PTSD is 
instructive.  

VA records reflect the Veteran came to the emergency room at VA 
in January 2002.  He was having an acute episode of shortness of 
breath due to anxiety.  These episodes usually occurred at night 
and had started approximately two weeks previously.  Since 9/11 
he also had acute episodes of tearfulness.  

September 2002 VA records reveal the Veteran continued to have 
worsening problems with his PTSD.  His poor sleep, nightmares, 
and flashbacks had made him unable to work because he was either 
sedated from medications or too overwhelmed by his symptoms.  

In December 2002, the Veteran reported he could not tolerate 
higher doses of his medications, and although they had reduced 
the severity of his symptoms, he continued to have panic attacks.  
Several times recently he had to stop the car and lie down due to 
a panic attack.  He continued having nocturnal attacks and woke 
up short of breath due to his frequent nightmares.  

March 2003 VA records indicate he continued to have psychotic 
like symptoms associated with his PTSD.  These included visual 
and auditory hallucinations at night.  He also continued to have 
intrusive thoughts.  

VA examination in April 2003 indicated he was fearful and sad. He 
was markedly anxious.  He had panic attacks regularly.  He had 
persistent hypervigilance. He was constantly agitated.  He was 
able to sleep only three to four hours per night due to his 
nightmares.  He had no close friends and felt it was difficult to 
express tender emotions.  He had recurrent flashback episodes.  
He had a sense of paranoia more akin to hypervigilance.  He 
related suicidal ideation without plan.  He had worked for many 
years as a truck driver, but had not worked for the previous 
month and a half due to his anxiety.  The examiner stated his 
symptoms were rather severe in intensity.  A Global Assessment of 
Functioning (GAF) of 48 was assigned.  A GAF score is assigned on 
a scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994). A GAF 
score of 41 to 50 is reflective of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job). 

June 2003 VA records noted the Veteran was not working at all.  

October 2003 VA notes indicated the Veteran remained severely 
symptomatic.  He continued to have flashbacks, with some degree 
of relief with a combination of Xanax and Seroquel.  

In December 2003, the Veteran came to the VA after a severe 
nightmare the evening before had caused him to be up all night.  
He appeared disheveled and fatigued.  

Polysomnography in August 2004 found no clinically significant 
sleep disordered breathing.  He did however have sleep 
fragmentation that was greater than expected without any specific 
etiology.  

May 2006 treatment record indicated the Veteran continued to have 
hypervigilance, avoidance and reexperiencing symptoms.  He had 
difficulty working with others.  He could not stand crowds and 
appeared grossly anxious.  

The Veteran was examined again in May 2006.  The Veteran reported 
no friends.  He had been married twice, his first marriage ended 
in divorce, his second wife died after two years.  He was living 
with his girlfriend half the time in her basement and half the 
time with his son.  He was currently quite withdrawn and was 
struggling with significant PTSD symptoms which made it difficult 
for him to focus on work or his relationships.  He worked part 
time cutting grass and doing handyman chores for others.  He had 
panic attacks three to four times per week which began with 
nightmares in which he dreamed of Vietnam.  He would then get 
short of breath, break out in a sweat, and pace around his house, 
and would then begin to hear voices of Vietnamese people.  He 
then looked for them around his house.  He was now withdrawn and 
preferred to be isolated.  He had only seasonal employment for 
the last two to five years and had only worked part time.  His 
relationships with family members were poor.  

May 2006 VA outpatient records indicate the Veteran was advised 
not to operate heavy machinery or drive if he felt drowsy or had 
side effects from his medications for PTSD.  He did not have 
stable employment.  

November 2006 VA records reveal the Veteran was anxious and 
depressed.  He reported his Citrolopram made him drowsy.  He had 
some slurred speech.  He had continuing nightmares and 
flashbacks.  He could not get things out of his mind and had 
dreams every night.  He had a feeling he needed to live alone.  

In December 2006, the Veteran reported being haunted by memories 
of when his fire base was under attack for days.  

In January 2007, the Veteran talked about his ongoing nightmares.  
He reported being in a relationship for the last five years in 
part due to convenience.  He was waiting to leave and isolate 
himself, possibility on some property his son owned.  

The Veteran missed his appointment at VA in February due to an 
opportunity to cut firewood.  

October 2007 VA notes indicated the Veteran was living in a 
camper in his son's yard.  He was socially withdrawn and 
isolated.  He had crying spells at times.  He continued to have 
nightmares, particularly about killing Vietnamese children.  He 
had flashbacks when it rained.  

March 2008 VA records revealed he was having nightmares about 
rats.  

In May 2008 the Veteran told a VA examiner his flashbacks were 
getting worse.  He dreamt about waking up and finding Vietnamese 
killing him with blood everywhere.  He saw rats.  He had been 
trembling, biting his nails and was very distressed.  

The Veteran was seen on a walk in basis because his flashbacks 
had increased and gotten worse in May 2008

June 2008 VA notes indicate the Veteran was administered the Beck 
Depression Inventory and showed severe depressive symptomatology.  
He was coping marginally.  His long history of PTSD and 
depression remained severe despite intervention.  A panic 
disorder with agoraphobia was added to his diagnoses.  

A July 2008 letter from his employer reveals the Veteran had 
problems with focus, attention to detail, remembering locations, 
routes and directions and emotional control.  His anger was 
inappropriate to his conditions and he sometimes seemed 
disconnected and unaware of his surroundings.  He liked to be off 
by himself.  Loud noises affected him.  

October 2008 VA treatment records indicate he continued to have 
three to four panic attacks per week.  He seemed to have some 
hypnopompic/gogic type hallucinations with increased anxiety and 
fearfulness

In April 2009, the Veteran reported still being unable to sleep.  
He feared someone was going to attack him.  He went around 
checking his windows and doors.  

April 2010 records noted the Veteran was basically homeless.  He 
had left his girlfriend's house and was living with his son.  He 
still had sleep disturbance and nightmares but they were not as 
intense.  

A VA psychiatric evaluation was conducted in June 2010.  He 
described having intrusive thoughts of his Vietnam experiences on 
a daily basis.  He had high levels of physiological arousal and 
emotional distress.  He cried frequently during the evaluation.  
His distress appeared quite genuine.  He had daily nightmares 
with marked hypervigilance.  He described recurrent flashbacks 
where he felt he was re-experiencing events.  He had panic 
attacks that occurred three to five times per week.  He only 
sleeps two to three hours per night.  He had been receiving 
treatment since 2002.  He was taking medications and received 
counseling.  For the last year he had been employed as a driver 
for a recycling company.  He was taking naps during the day and 
having confrontations on a couple of occasions with customers.  
He was severely anxious and somewhat depressed.  His PTSD was 
chronic and severe with no demonstration of much improvement or 
response to treatment.  A GAF of 48 was assigned.  

The examiner concluded the Veteran severe symptoms were likely to 
interfere with his work place efficiency.  Frequent intrusive 
thoughts of Vietnam made it difficult for him to focus on work 
duties.  His poor sleep made it difficult for him to carry out 
his work duties.  High levels of anxiety and hypervigilance 
interfered with workplace interactions.  His panic attacks made 
him prone to flee from whatever situation he was in at the time.  
He was likely to experience difficulty managing a full time job 
on a consistent basis due to his PTSD.  

The Veteran testified in November 2010, that he only worked 25 
hours per week.  (T-1,2,3).  

The evidence demonstrates the Veteran has severe chronic symptoms 
of PTSD, consistent with the Global Assessment of Functioning 
(GAF) scores assigned between 40 to 55.  While the Veteran does 
not demonstrate many of the symptoms listed in the Rating 
Schedule for a 100 percent evaluation, he does have 
hallucinations, and in this regard, the U.S. Court of Appeals for 
Veterans Claims, noted that the use of the phrase "such symptoms 
as" in the rating criteria, demonstrates the symptoms in the 
rating schedule are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Indeed, the Court stated that any suggestion 
that the Board was required, in complying with regulation, to 
find the presence of all, most, or even some, of the enumerated 
symptoms is unsupported by reading of the plain language of the 
regulation.  The Court went on to state that if the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what would 
be caused by symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will assigned.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002)

Here, the symptoms the Veteran has manifested have been 
characterized by his treating professionals as productive of 
serious social and occupation impairment.  The effects of his 
symptoms also have produced social isolation and only marginal 
employment, as he has worked only seasonal jobs, such as doing 
yard work or part time jobs such as driving.  He has been warned 
not to drive if his medications cause him to be drowsy or if 
sleep impairment affects his concentration.  Moreover, his 
present position and current employment is synonymous with work 
in a sheltered workshop as his employer is familiar with his 
symptoms and has made allowances for him.  It also is only part 
time work. 

In these circumstances, the Board concludes the Veteran has 
demonstrated severe chronic symptoms of PTSD that have resulted 
in effectively making him totally occupationally and socially 
impaired.  A 100 percent schedular rating for PTSD is supported 
by the evidence of record.  

II.	Service Connection

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).  

January 2005 VA hearing evaluation revealed the Veteran's hearing 
in the right ear was grossly within normal limits.  

VA records that are apparently dated in 2006, reveal that 
puretone testing in the right ear showed only a very mild high 
frequency sensorineural hearing loss at 6000 Hertz.  

On the VA Fee Basis audiological evaluation in September 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 
30
30
25
25







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

In June 2008 the Veteran went to VA requesting a hearing 
evaluation as he felt his hearing was worse.  He stated he had 
been told by an outside audiologist that his right ear hearing 
had decreased.  Audio evaluation reportedly showed his hearing to 
be stable bilaterally.  No right ear aid was considered needed at 
that time.  

The Veterans's hearing acuity in the right ear does not meet the 
definition of hearing impairment set out at 38 C.F.R. § 3.385.  
He does not either have an  auditory threshold of 40 at any 
relevant frequency or three at or above 26 decibels.  Likewise, 
Maryland CNC testing revealed his word recognition in the right 
ear was above 94 percent.  

Service connection for right ear hearing loss must be denied as 
the evidence does not establish the presence of a hearing loss by 
VA standards in the right ear.  









      (CONTINUED ON NEXT PAGE)
ORDER

An increased rating to 100 percent for PTSD is granted, subject 
to regulations governing the award of monetary benefits.  

Service connection for right ear hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


